Exhibit 10.1

 

GOVERNMENT PROPERTIES INCOME TRUST

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of «DATE», «YEAR»,
between  «NAME»  (the “Recipient”) and Government Properties Income Trust (the
“Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant of Shares.  Subject to the terms and conditions hereinafter
set forth and the terms and conditions of the Government Properties Income Trust
2009 Incentive Share Award Plan, as it may be amended from time to time (the
“Plan”), the Company hereby grants to the Recipient, effective as of the date of
this Agreement, «GOV» of its common shares of beneficial interest, par value
$.01 per share.  The shares so granted are hereinafter referred to as the
“Shares,” which term shall also include any shares of the Company issued to the
Recipient by virtue of his or her ownership of the Shares, by share dividend,
share split, recapitalization or otherwise.

 

2.             Vesting; Repurchase of Shares.

 

(a)           The Shares shall vest one-fifth as of the date hereof and a
further one-fifth on «DATE» of each of the next four calendar years commencing
on «DATE», «YEAR».  Any Shares not vested as of any date are herein referred to
as “Unvested Shares.”

 

(b)           At the option of the Company, in the event the Recipient ceases to
render significant services, whether as an employee or otherwise, to (i) the
Company, (ii) the entity which is the manager or shared services provider to the
Company or an entity controlled by, under common control with or controlling
such entity (collectively, the “Manager”), or (iii) an affiliate of the Company
(which shall be deemed for such purpose to include any other entity to which the
Manager is the manager or shared services provider), all or any portion of the
Unvested Shares shall be forfeited by the Recipient as of the date the Recipient
ceases to render such services.  The Company may exercise such option by
delivering or mailing to the Recipient (or his or her estate), at any time after
the Recipient has ceased to render such services, a written notice of exercise
of such option.  Such notice shall specify the number of Unvested Shares to be
forfeited.

 

3.             Legends.  Share certificates, if any, evidencing the Shares shall
prominently bear legends in substantially the following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION

 

--------------------------------------------------------------------------------


 

STATEMENT FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE TRUST’S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
SHARE AWARD PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE TRUST’S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN INCENTIVE SHARE
AWARD PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO TRANSFER
AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE
RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF
SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES.
 A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE CONDITIONS
WILL BE FURNISHED TO THE HOLDER OF THE SHARES COVERED BY THIS STATEMENT WITHOUT
CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

 

4.             Tax Withholding.  To the extent required by law, the Company
shall withhold or cause to be withheld income and other taxes incurred by the
Recipient by reason of a grant of

 

2

--------------------------------------------------------------------------------


 

Shares, and the Recipient agrees that he or she shall upon request of the
Company pay to the Company an amount sufficient to satisfy its tax withholding
obligations from time to time (including as Shares become vested) as the Company
may request.

 

5.             Miscellaneous.

 

(a)           Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Recipient and the Company; provided, however, that any change or modification
that does not adversely affect the rights hereunder of the Recipient, as they
may exist immediately prior to the effective date of such change or
modification, may be adopted by the Company without an agreement in writing
executed by the Recipient, and the Company shall give the Recipient written
notice of such change or modification reasonably promptly following the adoption
of such change or modification.

 

(b)           Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon , the Company, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.

 

(c)           Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.

 

(d)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile or sent by registered certified mail, postage prepaid, to
the party addressed as follows, unless another address has been substituted by
notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Government Properties Income Trust

 

Two Newton Place

 

255 Washington Street

 

Newton, MA 02458

 

Attn: Secretary

 

(e)           Construction.  The headings and subheadings of this Agreement have
been inserted for convenience only, and shall not affect the construction of the
provisions hereof.  All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.

 

(f)            Employment Agreement.  This Agreement shall not be construed as
an agreement by the Company, the Manager or any affiliate of the Company or the
Manager to employ the Recipient, nor is the Company, the Manager or any
affiliate of the

 

3

--------------------------------------------------------------------------------


 

Company or the Manager obligated to continue employing the Recipient by reason
of this Agreement or the grant of Shares to the Recipient hereunder.

 

(g)           Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

By:

 

 

Title:

 

 

 

 

RECIPIENT:

 

 

 

 

 

«NAME»

 

«ADDRESS»

 

«CITY», «ST» «ZIP»

 

--------------------------------------------------------------------------------